Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/4/2021.  These drawings are acceptable as better than the previous drawings but still have issues.  The replacement drawings do not have clean, crisp, and clear lines as required by 37 CFR 1.84(l).  As a key feature of the present invention is the materials and thus the showing of cross-hatchings, the lines must be crisp to distinguish the cross-hatchings.  Further, there are material issues remaining as detailed below.
The drawings are objected to because the figures use the incorrect cross-hatchings for materials.  From applicant’s disclosure all materials appear to be thermoplastic just of different types, however, leg 14 and seal lips 12 and 13 appear to still be the cross-hatching for metal.  See MPEP 608.02 IX for standard material cross-hatchings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17-22, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5209019 to Morita (hereinafter Morita) in view of US PG Pub 2004/0088925 to Nozaki (hereinafter Nozaki).
Regarding claim 13, the seal is shown in Morita in figures 1 and 2 with seal 1 having plastic seal profile (at least partially plastic as taught in column 3 lines 30-37) plug-fitted (by plug portion 11) onto a flange  911 that projects upward from the frame part 91 of the vehicle door window.
However, Morita does not teach a tubular seal.
This is shown in Nozaki in the embodiment of figure 6, with generic details from figure 1, where seal member 12(c) attaching to door flange 146 has tubular seal (tubular portion of seal with 158) forming a seal between the frame (with flange 146) and a door opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seal of Morita with the tubular seal of Nozaki because tubular seals were known in the art to provide a good seal between door and vehicle body to prevent air and water 
Regarding claim 14, the seal profile is plug fitted onto the flange by a U shaped fastening portion 11 in Morita.
Regarding claim 15, the U shaped fastening portion 11 has an external leg that forms an internal leg of a U-shaped groove portion 12 that forms a receptacle groove for the upper periphery of the window pane 92 in Morita.
Regarding claim 17, a seal portion 13 extends from an upper end of an external leg of the U-shaped groove portion 12 in Morita.
Regarding claim 18, the seal portion 13 is a seal lip in Morita.
Regarding claim 19, the external leg of the fastening portion 11 that forms the internal leg of groove portion 12 has an extension downward in terms of length (unnumbered but shown with portion 126 and additional portion below 912) in Morita.
Regarding claim 20, a free end of the extension is connected (integrally) to a trim strip portion that engages below the frame part 91 in Morita.
Regarding claim 21, the extension has an installation 126 for connecting to the frame part 91 (via 912) in Morita.
Regarding claim 22, the installation 126 is a detent protrusion in Morita.
Regarding claim 24, the external leg of the U shaped groove portion 12 has a trim strip portion (portion forming the exterior surface) in Morita.
Regarding claim 27, the limitations of the claim are all product by process limitations (extruding and bending) and the patentability of the product does not depend on the process of making (see MPEP 2113).  As Morita shows the product (seal 1), the process claims are also considered not patentable. 


Claims 16, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita and Nozaki, as applied to claims 13-15, 17-22, 24, and 27 above, and further in view of US patent 8166708 to Ellis (hereinafter Ellis).
Regarding claim 16, the seal 1 has an insert 2, however, Morita is silent as to the material of the insert.  A metal insert is shown in Ellis in figure 4 where seal 20” has metal insert 78 as further taught in column 4 lines 3-10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seal of Morita, having the tubular seal of Nozaki, with the metal insert material of Ellis because a variety of materials were known to form weather strip inserts in the art and metal provided the known benefits of durability and rigidity (see also MPEP 2144.07 selection of material from known list of suitable materials obvious).
Regarding claim 25, Morita is silent as to whether the plastic is thermoplastic or whether there are different thermoplastics.  Various thermoplastics are shown in Ellis in figure 4 where seal 20” is made of thermoplastics of differing durometers as further taught in column 3 lines 20-47, 55-58 and column 4 lines 30-33.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seal of Morita, having the tubular seal of Nozaki, with the thermoplastic materials of Ellis because the differing thermoplastics allow for different portions of the seal (the seal lips, the external trim portion, the main U shaped body, etc…) to have different properties better suited to their functions (softer seal, harder trim, etc…) as noted in Ellis in column 3 lines 20-47.
Regarding claim 26, when provided with the various thermoplastics of Ellis, the fastening portion 11 would be formed of a single thermoplastic, similar to reveal portion 44 of Ellis being a single thermoplastic as taught in column 3, and at least a portion of the groove portion would be the same thermoplastic as the external leg of the fastening portion 11 is the same as the internal leg of the groove .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita and Nozaki, as applied to claims 13-15, 17-22, 24, and 27 above, and further in view of DE 102010056385 to Lange (hereinafter Lange).
Regarding claim 23, the extension has seal lip 121 that seals the pane 92 and is separate from the installation 126 in Morita, however, Morita shows only a single seal lip.  Plural seal lips are shown in Lange in figures 1-4 where the internal leg of the U-shaped groove portion for receiving window pane 7 has seal lips 32 and 33.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seal of Morita, having the tubular seal of Nozaki with the plural seal lips of Lange because multiple seal lips provide multiple sealing contact points and can thereby help seal the window pane.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the drawing objections, examiner notes that some of the previous issues have been resolved, however, some remain and other have been added as detailed above and thus the replacement drawings are still objected to.
In regards to applicant’s arguments directed to the 112 rejections, examiner notes the previous issues have been resolved by amendment.
In regards to applicant’s arguments directed to the 102 rejection, examiner notes that in view of the amendments Morita is no longer applied as a 102 reference but instead as a 103 reference in combination with the newly applied Nozaki.  Examiner maintains that in combination these references .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak